Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Election/Restriction

Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on December 15, 2020 is acknowledged.

Claim Interpretation
	The claim interpretation reciting at least two halides bound to the zeolite support or the metal or to both is being given its broadest reasonable interpretation in that the same halide bound to the support at two different times during the production process (i.e. they would be bound to different locations on the support) would meet the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific types of a catalyst having a specific type of a zeolite support comprising specific types of binder and zeolite in specific weight ratios, specific types of a Group VIII metal on the zeolite support; and at least two specific halides bound to the zeolite support, wherein specific weight ratios of the zeolite support and the halides are used, does not reasonably provide enablement for any types of a catalyst having any types of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 11.25 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since the instant claims  read on any type of a catalyst having any type of a zeolite support comprising many combinations with any types of binder.  Moreover, the components may be present in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 11.25 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used.	 The potential combinations within these broad categories are enormous,
(b) There is no direction or guidance presented for any types of a catalyst having any type of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at least two halides bound to the bound to the zeolite support, to the Group VIII metal, or to both; wherein an average crush strength of the catalyst is greater than 11.25 lb based on at least two samples of pellets of the catalyst measured in accordance with ASTM D4179, wherein any weight ratios of the zeolite support and the halides are used.
(c) There is an absence of working examples concerning any types of a catalyst having any types of a zeolite support comprising any types of binder and zeolite in any weight ratios, any types of a Group VIII metal on the zeolite support; and any types of at 

	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5555555
1111a 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,207,042 to Holtermann et al.
      Holtermann et al. disclose a catalyst composition, commonly known as a hiz-cat, that is made by combining a zeolite L (KL) with a silica to form a base material, extruding the 
	The instant claims differ from the reference disclosure in the failure of Holtermann et al. to disclose the average crush strength of the catalyst composition as measured in accordance with ASTM D4179, (as well as the strengths per length and individual pellet found in the dependent claims).
	The instant claims would have been obvious, however, because Holtermann et al. otherwise discloses a composition identical to that claimed in the instant application.  As a result, the artisan armed with the Holtermann et al. reference would have the expectation that the crush strength of the catalyst would be sufficient to conduct aromatization/reforming operations requiring attrition-resistant catalysts due to the conditions experienced during this type of hydrocarbon processing. These characteristics are discussed in the Holtermann et al. disclosure.
The data in the specification has been considered, but such fails to be persuasive of non-obviousness in that the closest prior art of record has not been compared and because the data is not remotely commensurate in scope with the claims in this application.
The entire Holtermann et al. document is highly relevant, but particular attention is directed to column 4, lines 11-51, column 5, lines 8-2941-58, column 6, lines 13-56, column 11, line 9 -  column 12, line 3 and the examples.


s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035530 to Khare.
      Khare discloses a catalyst composition, commonly known as a hiz-cat, that is made by combining a zeolite L (KL) with a silica to form a base material, extruding the base material, and treating it with at least platinum and one or more halides inclusive of bromine, iodine, fluorine and chlorine as claimed.
	The instant claims differ from the reference disclosure in the failure of Khare to disclose the crush strength of the catalyst composition as measured in accordance with ASTM D4179 (as well as the strengths per individual pellet found in the dependent claims).
.	The instant claims would have been obvious, however, because Khare otherwise discloses a composition identical to that claimed in the instant application.  As a result, the artisan armed with the Khare reference would have the expectation that the crush strength of the catalyst would be sufficient to conduct aromatization/reforming operations requiring attrition-resistant catalysts due to the conditions experienced during this type of hydrocarbon processing. These characteristics are discussed in the Khare disclosure.  Moreover, using the standard ASTM D 6175, Khare indicates that the strength of the composition per unit length is greater than 2.48 lb/mm.  As a result, the entire pellets of Khare, had they been measured in accordance with both ASTM D6175 and ASTM D4179, would be expected to be consistent with the instant measurements for average crush strength and individual pellet strength.  A catalyst crush strength tester data sheet discussing the two tests is provided as of interest.

The entire Khare document is highly relevant, but particular attention is directed to paragraphs [0026] – [0031], [0038] and the examples.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A significant number of the documents of record are cumulative to those applied hereinabove.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732